ROBERT P. RUSSELL, Corporation Counsel Milwaukee County
You state that sec. 146.70, Stats., created by ch. 392, Laws of 1977, requires, among other things, that every "public agency" establish and maintain within its respective jurisdiction a basic or sophisticated emergency telephone system.
As you also state, sec. 146.70 (1) (f), Stats., provides that "public agency" means any municipality as defined in sec. 345.05
(1)(a), Stats., which provides or is authorized to provide fire fighting, law enforcement, ambulance, medical or other emergency services. Section 345.05 (1)(a), Stats., reads as follows: "`Municipality' means any county, city, village, town, school district (as enumerated in s. 67.01 (1)), sewer district, drainage district and, without restriction because of failure of enumeration, any other political subdivision of the state."
You then state that Milwaukee County is completely made up of nineteen municipalities, each of which provides fire fighting, law enforcement and other emergency services. You then ask my opinion as to what responsibility Milwaukee County has, if any, toward the *Page 166 
implementation of a 911 emergency telephone system within Milwaukee County.
Subsections (d) and (e) of sec. 146.70 (2), Stats., provide:
      (d) Public agencies, including agencies with different territorial boundaries, may combine to establish a basic or sophisticated system as required by this section.
      (e) If a public agency or group of public agencies combined to establish an emergency phone system under par. (d) has a population of 250,000 or more, such agency or group of agencies shall establish a sophisticated system by December 31, 1987.
A note to the proposed bill pertaining to sec. 146.70 (2)(d), Stats., which contained the same language, reads as follows:
      NOTE: Since federal policy recommends implementation of 911 by the year 1985, every public agency, except a State agency, will be involved in a 911 system. It does not seem reasonable to expect each agency to have a separate 911 system. Therefore, agencies are encouraged to combine together to form a central 911 agency wherever practical. Political boundaries and telephone exchange boundaries may greatly influence the type of 911 system each agency adopts.
      On the other hand, a large community may well find it advantageous to divide their area into zones to better serve their emergency problems. It is the intent of this legislation to permit each agency to participate in a 911 program best suited to its own local needs.
(Emphasis added.)
It is clear that all the municipalities in Milwaukee County could combine and establish a sophisticated system under the jurisdiction of the county. On the other hand, each municipality could establish its own system or combine with several other municipalities to establish a system with a designated central location. It would appear to be desirable that only one system be established under the jurisdiction of Milwaukee County, but that is a matter for the county and municipalities to determine. *Page 167 
It is clear that sec. 146.70, Stats., does not require every public agency to establish a separate emergency telephone system. Nevertheless, every public agency must participate in the emergency services telephone system. In the event that all municipalities in Milwaukee County either establish their own system or combine with several other municipalities to establish a system with a designated central location, it is my opinion that Milwaukee County would be required to establish a system which connects with all the central locations of the emergency telephone systems established in Milwaukee County. Thus, this would enable Milwaukee County to provide assistance when called upon.
You also inquire as to what the penalty would be for failure to establish an emergency telephone system. You are correct that there is no penalty provision contained in the statute in this regard; however, it is possible that a proper person or party could institute a mandamus proceeding against public officials to require compliance with the provisions of the statute.
BCL:GBS